UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 14-2261


P.C.,

                Petitioner,

          v.

LORETTA E. LYNCH, Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   August 10, 2015                 Decided:   September 2, 2015


Before KING, AGEE, and HARRIS, Circuit Judges.


Petition denied by unpublished per curiam opinion.


W. Rob Heroy, GOODMAN, CARR PLLC, Charlotte, North Carolina, for
Petitioner.    Benjamin C. Mizer, Principal Deputy Assistant
Attorney General, Ernesto H. Molina, Jr., Assistant Director,
Sheri R. Glaser, Office of Immigration Litigation, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      P.C., a native and citizen of India, petitions for review

of   an   order    of     the    Board    of    Immigration    Appeals       (“Board”)

denying     his   motion        to    reconsider.       We    have    reviewed     the

administrative record and the Board’s order and find no abuse of

discretion.       We therefore deny the petition for review for the

reasons stated by the Board.               See In re: P.C. (B.I.A. Oct. 17,

2014).      We dispense with oral argument because the facts and

legal     contentions      are       adequately   presented    in     the    materials

before    this    court    and       argument   would   not   aid    the    decisional

process.

                                                                     PETITION DENIED




                                            2